MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                               Dec 10 2015, 8:20 am
regarded as precedent or cited before any
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
David W. Stone IV                                        Gregory F. Zoeller
Anderson, Indiana                                        Attorney General of Indiana
                                                         Robert J. Henke
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

In the matter of the termination                         December 10, 2015
of the of the parent-child                               Court of Appeals Case No.
relationship of:                                         48A02-1503-JT-156
A.H. & B.H. (Minor Children)                             Appeal from the Madison Circuit
                                                         Court
And
                                                         The Honorable G. George Pancol,
G.H. (Mother),                                           Judge
Appellant-Respondent,                                    Trial Court Cause No.
                                                         48C02-1409-JT-58 & 48C02-1409-
        v.                                               JT-59

The Indiana Department of
Child Services,
Appellee-Petitioner.




Court of Appeals of Indiana | Memorandum Decision 48A02-1503-JT-156 | December 10, 2015    Page 1 of 20
      Riley, Judge.


                                     STATEMENT OF THE CASE

[1]   Appellant-Respondent, G.H. (Mother), appeals the trial court’s Order

      terminating her parental rights to her minor children, B.H. and A.H.

      (collectively, Children).


[2]   We affirm.


                                                       ISSUES

[3]   Mother raises two issues on appeal, which we restate as follows:

      (1) Whether the trial court erred by adopting the Department of Child Services’

      (DCS) proposed findings verbatim; and

      (2) Whether there was sufficient evidence to support the termination of

      Mother’s parental rights.


                            FACTS AND PROCEDURAL HISTORY

[4]   Mother and M.H. (Father) 1 are the biological parents of B.H., born June 30,

      2005, and A.H., born July 16, 2008. On January 5, 2012, the DCS in Madison

      County, Indiana, received a report that Father was on the run because there

      was a warrant for his arrest. In light of that report, a law enforcement officer

      was sent to Mother’s and Father’s home to conduct a welfare check. When the




      1
       On February 19, 2015, the trial court terminated Father’s parental rights to the Children. Father is not a
      party to this appeal, although facts relating to him are included where appropriate.

      Court of Appeals of Indiana | Memorandum Decision 48A02-1503-JT-156 | December 10, 2015           Page 2 of 20
      officer arrived, he found Mother unresponsive, and there was an unidentified

      adult male taking drugs intravenously in the bathroom. Mother was

      transported to the St. Vincent Mercy Hospital in Elwood, Indiana. Because

      Father’s whereabouts were unknown, the Children were released to Mother’s

      sister, M.G., (Aunty).


[5]   The following day, Family Case Manager Matthew DeLong (FCM DeLong)

      and a law enforcement officer of the Elwood Police Department went to visit

      Mother at the hospital. Mother claimed that she could not recall the events of

      the previous day but stated that she had intentionally overdosed with Zanex,

      Opana, and Morphine in an attempt to end her life. Mother claimed that she

      could not remember the Children being present at the time. On the same day,

      FCM DeLong spoke with Mother’s relatives who explained that Mother

      suffered from depression, and that she had in the past attempted to commit

      suicide. Also, FCM DeLong interviewed the Children. The Children stated

      that they were present when the officer arrived at their home, and they were

      scared because Mother was unresponsive and had to go to the hospital. After

      the interview, FCM DeLong explained to the Children that they were going to

      stay with their maternal grandmother (Grandmother).


[6]   On January 9, 2012, DCS filed separate petitions alleging that B.H. and A.H.

      were children in need of services (CHINS) based on Mother’s attempt to

      commit suicide and the lack of a secondary care giver in the home to ensure the

      safety of the Children at the time. The next day, the trial court held a

      detention/initial hearing where it continued the Children’s removal from

      Court of Appeals of Indiana | Memorandum Decision 48A02-1503-JT-156 | December 10, 2015   Page 3 of 20
      Mother’s care. On January 25, 2012, both Mother and Father attended an

      additional initial hearing and subsequently admitted the allegations contained

      in the CHINS petitions. As a result, the trial court maintained placement of the

      Children with Grandmother. 2


[7]   On February 15, 2012, the trial court held a dispositional hearing at which

      Mother and Father were ordered to participate in counseling, visit the Children,

      enroll in programs recommended by DCS, keep all appointments, complete

      substance abuse assessment, submit to random drug screens, abstain from use

      of illegal drugs, and maintain consistent contact with DCS. On July 25, 2012,

      the trial court found both parents uncooperative with the Children’s case plans.

      That they had not enhanced their ability to fulfil their parental obligations or

      alleviated the conditions leading to the Children’s placement outside their

      home. The trial court then set the permanency hearing date for both Children

      on January 8, 2013. On January 30, 2013, the trial court issued a permanency

      review order finding that Mother and Father had displayed some progress;

      nonetheless, the order stated that parents had failed to attend a family team

      meeting that was intended to discuss the implementation of a reunification

      permanency plan for the Children. Based on that fact, the trial court continued

      placement of the Children with Grandmother and set a joint periodic

      review/permanency hearing for both Children on July 3, 2013.




      2
          Around that time, FCM Christin Myers (FCM Myers) replaced FCM DeLong.


      Court of Appeals of Indiana | Memorandum Decision 48A02-1503-JT-156 | December 10, 2015   Page 4 of 20
[8]    On February 25, 2013, DCS filed motions for change of placement alleging that

       transferring the Children from their relative placement with Grandmother to

       foster care was necessary due to frequent moves, utilities being turned off, and

       that there were other people—who had not been cleared by DCS—living in

       Grandmother’s home. On the same day, the trial court granted that motion.

       On July 3, 2013, the trial court found that Mother and Father were still not

       participating in the services and set a permanency hearing for B.H. on

       December 11, 2013, and for A.H. on January 15, 2014.


[9]    On August 21, 2013, DCS filed separate termination petitions with respect to

       each child, and for the closure of its services. In the modification report dated

       August 26, 2013, it stated that the Children were progressing well in foster care.

       The report also stated that Mother had not complied with home-based services,

       and FCM Myers had been unable to schedule a family team meeting since

       Father had recently been incarcerated.


[10]   On September 17, 2013, the trial court found that Mother had not made enough

       progress to be reunited with the Children, whereas Father had participated

       minimally since he was incarcerated. As such, the trial court granted DCS’

       request to terminate its services. The record shows that the termination

       petitions filed on August 21, 2013, were later dismissed on October 31, 2013,

       due to Mother’s improved participation with the services, and that DCS

       intended to give Mother more time to complete the services.




       Court of Appeals of Indiana | Memorandum Decision 48A02-1503-JT-156 | December 10, 2015   Page 5 of 20
[11]   On December 11, 2013, the trial court found that Mother was participating in

       home-based services, counseling sessions, parental classes, substance abuse

       counseling, and was visiting with the Children. An additional report dated

       June 17, 2014, indicated that Mother was visiting with the Children and had

       completed a substance abuse treatment program. Despite Mother’s progress,

       the report stated that Mother was not regularly meeting with her home-based

       case worker and that she needed to seek employment. As for Father, the report

       noted that his whereabouts were unknown after his release from prison, and he

       had failed to visit with the Children or participate in any of the services. Due to

       the parents’ continued noncompliance, on September 26, 2014, DCS filed yet

       another petition seeking to terminate Mother’s and Father’s parental rights, and

       for the cessation of all its services. On December 10, 2014, the trial court

       changed the permanency plan from reunification to adoption.


[12]   An evidentiary hearing was held on January 27, 2015. Mother was present

       with counsel; however, Father failed to appear in person, choosing to appear

       only by Mother’s counsel. DCS’ attorney, FCM Myers, and the Children’s

       court-appointed special advocate (CASA) were also in attendance. FCM Myers

       stated that she was concerned since Mother could not remain sober for

       sustained periods as she had relapsed to using drugs during the pendency of the

       CHINS case. With regards to Father, FCM Myers testified that he had not

       completed any of the services offered by DCS, his sobriety was an issue, and so

       were his incarcerations. In addition, FCM Myers indicated that Father had not

       visited with the Children throughout the entire CHINS proceedings. As such,


       Court of Appeals of Indiana | Memorandum Decision 48A02-1503-JT-156 | December 10, 2015   Page 6 of 20
       FCM Myers recommended the termination of parental rights. The CASA also

       stated that she was concerned about Mother’s sobriety, as well as Mother’s

       potential pending incarceration since Mother had violated her probation for

       using non-prescribed drugs. Likewise, the CASA recommended that it would

       be in the Children’s best interests to terminate parental rights. On February 19,

       2015, adopting DCS’ proposed findings of fact and conclusions of law, the trial

       court terminated Mother’s and Father’s parental rights.


[13]   Mother now appeals. Additional facts will be provided as necessary.


                                   DISCUSSION AND DECISION

                                            I. Standard of Review

[14]   In reviewing the termination of a parent’s rights, it is a long-settled tenet of this

       court that the trial court is entitled to considerable deference. In re D.B., 942
N.E.2d 867, 871 (Ind. Ct. App. 2011). Our court does not reweigh evidence or

       assess the credibility of witnesses. In re G.Y., 904 N.E.2d 1257, 1260 (Ind.

       2009), reh’g denied. Rather, we will consider only the evidence, and any

       inferences reasonably derived therefrom, most favorable to the trial court’s

       judgment. Id. In addition, Indiana Code section 31-37-14-2 requires that a

       finding in a termination proceeding “be based upon clear and convincing

       evidence.” Accordingly, in reviewing whether the trial court’s findings or

       judgment are clearly erroneous, we must determine “whether the evidence

       clearly and convincingly supports the findings and the findings clearly and




       Court of Appeals of Indiana | Memorandum Decision 48A02-1503-JT-156 | December 10, 2015   Page 7 of 20
       convincingly support the judgment.” In re I.A., 934 N.E.2d 1127, 1132 (Ind.

       2010).


                            II. Adoption of DCS’ Proposed Findings of Fact

[15]   Mother first argues that the trial court’s verbatim adoption of DCS’ proposed

       findings was error. Trial Rule 52(C) encourages trial courts to request that

       parties submit proposed findings of fact and conclusions of law, and it is not

       uncommon or per se improper for a trial court to enter findings that are verbatim

       reproductions of submissions by the prevailing party. Clark v. Crowe, 778
N.E.2d 835, 841 n.3 (Ind. Ct. App. 2002) (citing A.F. v. Marion Cnty. Office of

       Family & Children, 762 N.E.2d 1244, 1249 (Ind. Ct. App. 2002), trans. denied).

       When a party prepares proposed findings, he or she “should take great care to

       insure that the findings are sufficient to form a proper factual basis for the

       ultimate conclusions of the trial court.” Marathon Oil Co. v. Collins, 744 N.E.2d
474, 477 n.2 (Ind. Ct. App. 2001) (citing Maloblocki v. Maloblocki, 646 N.E.2d
358, 361 (Ind. Ct. App. 1995)). Moreover, “the trial court should remember

       that when it signs one party’s findings, it is ultimately responsible for their

       correctness.” Id. As noted by this court in Clark, we urge trial courts to

       scrutinize parties’ submissions for mischaracterized testimony and legal

       argument rather than the findings of fact and conclusions of law as

       contemplated by the rule. 778 N.E.2d at 841 n.3.


[16]   We encourage such scrutiny for good reason. As our supreme court has

       observed, the practice of accepting verbatim a party’s proposed findings of fact

       “weakens our confidence as an appellate court that the findings are the result of
       Court of Appeals of Indiana | Memorandum Decision 48A02-1503-JT-156 | December 10, 2015   Page 8 of 20
       considered judgment by the trial court.” Cook v. Whitsell-Sherman, 796 N.E.2d
271, 273 n.1 (Ind. 2003) (citing Prowell v. State, 741 N.E.2d 704, 708-09 (Ind.

       2001)). However, as the court also noted, verbatim reproductions of a party’s

       submissions are not uncommon, as “[t]he trial courts of this state are faced with

       an enormous volume of cases and few have the law clerks and other resources

       that would be available in a more perfect world to help craft more elegant trial

       court findings and legal reasoning.” Prowell, 741 N.E.2d at 708. The need to

       keep the docket moving is properly a high priority for our trial bench. Id. at

       709. For this reason, the practice of adopting a party’s proposed findings is not

       prohibited. Id. Thus, although we by no means encourage the wholesale

       adoption of a party’s proposed findings and conclusions, the critical inquiry is

       whether such findings, as adopted by the court, are clearly erroneous. See Saylor

       v. State, 765 N.E.2d 535, 565 (Ind. 2002) (citing Woods v. State, 701 N.E.2d
1208, 1210 (Ind. 1998)).


[17]   Mother concedes that the wholesale adoption of one party’s proposed findings

       of fact is not error per se. However, Mother contends that the trial court’s

       admission of the following findings relating to the initial removal of the Children

       from her care was error: 3


                Finding 8 b: Remaining in the home would be contrary to the
                welfare of the child because of Mother’s and Father’s inability,
                refusal, or neglect to provide shelter, care and/or supervision at



       3
         Mother also contends that the trial court erred in adopting Findings 14 p., 14 r., and 16 e. We decline to
       review those findings as they relate to Father.

       Court of Appeals of Indiana | Memorandum Decision 48A02-1503-JT-156 | December 10, 2015           Page 9 of 20
                the time;

                Finding 8 c: Reasonable efforts to prevent or eliminate removal
                of the Child were made by DCS as set forth in the pleadings,
                documents, of DCS and/or all other service providers.


       (Appellant’s App pp. 7, 8). 4 Mother maintains that the above findings are

       factually inaccurate. We note that Mother has sparsely developed this

       argument, thereby waiving it on appeal. See Ind. Appellate Rule 46(A)(8)(a).

       Waiver notwithstanding, we find that the admission of the above findings was

       not error. With respect to Finding 8 b, the record shows that the Children were

       removed from Mother’s care when she attempted to end her life and the only

       other adult present was taking drugs intravenously in the bathroom. As for

       Finding 8 c, DCS argues that it took reasonable efforts to prevent or eliminate

       removal of the Children from Mother’s care. Specifically, DCS notes that the

       Children were only removed from Mother’s care after DCS assessed the

       situation, i.e., Mother was unavailable since she had been admitted to the

       hospital due to a drug overdose, and Father’s whereabouts were unknown.

       Based on the foregoing, we find no error in the admission of the above findings.


[18]   In addition, Mother challenges two findings relating to the Children’s continued

       removal from her care:




       4
        As noted in the forgoing, the trial court entered separate findings of facts and conclusion of law terminating
       Mother’s parental rights for B.H. and A.H. Findings 8 b., 8c., 14, and 18 are identical as to each child.

       Court of Appeals of Indiana | Memorandum Decision 48A02-1503-JT-156 | December 10, 2015          Page 10 of 20
               Finding 14: Mother participated in supervised visits with the
               Child but providers raised concerns with her level of intoxication
               during visitations;

               Finding 18: Mother has not maintained stable housing in the past
               three (3) years.


       (Appellant’s App. pp. 15, 16). With regards to Finding 14, Mother argues that

       she “had been groggy at one visit because she had not had any sleep the night

       before because she had been . . . cleaning houses.” (Appellant’s Br. p. 7). At

       the termination hearing, FCM Myers testified that visitations never advanced to

       being unsupervised due to “ongoing concerns of [Mother’s] sobriety.” (Tr. p.

       18). Specifically, FCM Myers stated that “the visit supervisor would notice that

       Mother would be very tired or . . . seemed like she was falling asleep or under

       the influence of something.” (Tr. pp. 18-19). Similarly, the evidence on record

       supports that finding.


[19]   Lastly, with respect to Finding 18, Mother claims that “she had resided with a

       good friend . . . for a little over a year.” (Appellant’s Br. p. 8). Mother

       contends that “staying with a friend of the family does not show a failure to

       maintain stable housing and has no relevance as to whether she should lose her

       parental rights . . .” (Appellant’s Br. p. 8). The record reveals that at the time of

       the termination hearing, Mother lived with an older gentleman, T.S. Mother

       claimed that T.S. was a family friend. Although Mother did not pay rent, she

       stated that she assisted T.S. with house chores and paid some of the bills.

       Mother indicated that prior to living with T.S., she had lived with friends.


       Court of Appeals of Indiana | Memorandum Decision 48A02-1503-JT-156 | December 10, 2015   Page 11 of 20
[20]   In support of her argument, Mother relies on Tipton v. Marion Cnty. Dep’t. of

       Public Welfare, 629 N.E.2d 1262, 1267–68 (Ind. Ct. App. 1994), and Bester v.

       Lake Cnty. Office of Family & Children, 839 N.E.2d 143, 151 (Ind. 2005). In

       Tipton, in terminating a father’s parental rights, the trial court found, among

       other things, that the father failed to demonstrate that he maintained stable

       housing. Tipton, 629 N.E.2d at 1267. The record showed that since the child’s

       birth—a period of a little over four years—father had lived at three different

       residences, all belonging to family members. Id. Three persons including father

       lived at his grandmother’s house which had four bedrooms. Id. Four people

       including father lived at his aunt’s home which had three bedrooms. Id. Father

       paid rent when he lived at those places. Id. And at the time of the termination

       hearing, father was living with his brother in a four-bedroom house with five

       other people, including the child’s cousins. Id. Reversing the judgment of the

       trial court, this court determined that the notion that father’s living arrangement

       justified terminating his parental rights, “reflect[ed] a class or cultural judgment

       . . . .” Id. [Instead], “[p]arental unfitness must be established on the basis of

       individualized proof.” Id. at 1268. Noting that the trial court “did not

       conclude that [father] could not provide his child with an adequate home

       because he moved too frequently or that these places were not suitable for a

       child,” this court concluded, “[t]he evidence offered on the matter of housing

       does not support a reasonable inference that [father’s] living arrangements pose

       or have ever posed a threat to the well-being of his child.” Id. at 1267-68. In

       fact, the court observed that father’s living arrangement with his extended

       family provided the child a “safety net.” Id. at 1268.
       Court of Appeals of Indiana | Memorandum Decision 48A02-1503-JT-156 | December 10, 2015   Page 12 of 20
[21]   In Bester, father lived with his parents for most of his life. Bester, 839 N.E.2d at

       151. At the time of his child’s birth, father lived with mother in Indiana, and

       shortly thereafter, he moved back to his parents’ house in East Hazel Crest,

       Illinois. Id. Father resided with his parents until a home study was conducted.

       Id. At that point, the family case manager informed father that, as a result of

       the home study, he could no longer reside in his parent’s home if the child was

       going to be placed there. Id. Father left and moved in with a friend for about

       two months. Id. Thereafter, he moved to Chicago, Illinois to live with an aunt,

       where he paid rent. Id. Our supreme court in this case found Tipton was

       instructive, and it reversed the trial court since father had complied with all

       DCS services and there was no evidence that the father’s “living arrangements

       and his alleged lack of independence pose or have ever posed a threat to the

       well-being of the child.” Id.


[22]   Here, DCS maintains that Tipton and Bester are distinguishable from the present

       case. We agree. Although we agree with Mother that DCS offered no kind of

       particularized evidence that living with friends refutes her ability to maintain a

       stable home for the Children, or that T.S.’s home was unclean or ever posed a

       threat to the well-being of the Children, DCS offered evidence that they were

       concerned about Mother being kicked out of T.S.’s home. The record shows

       that Mother struggled with drugs, and T.S. had informed DCS that he would

       kick her out if he found her using drugs. Shortly before the termination

       hearing, Mother had relapsed. Based on that fact, DCS argued Mother’s

       housing arrangement remained unstable. Equally, we find that the record

       Court of Appeals of Indiana | Memorandum Decision 48A02-1503-JT-156 | December 10, 2015   Page 13 of 20
       supports Finding 18, and we therefore find no error in the admission of that

       finding.


                                    II. Termination of Parental Rights

[23]   The traditional right of parents to direct the care, custody, and control of their

       “children is ‘perhaps the oldest of the fundamental liberty interests.’” In re G.Y.,
904 N.E.2d at 1259 (quoting Troxel v. Granville, 530 U.S. 57, 65 (2000)). The

       Fourteenth Amendment to the United States Constitution prevents the State

       from unduly interfering with parents’ decisions regarding the upbringing of their

       children. C.A. v. Ind. Dep’t. of Child Servs., 15 N.E.3d 85, 93 (Ind. Ct. App.

       2014). However, parental rights are not absolute; in fact, they are “subordinate .

       . . to the children’s interests when the children’s emotional and physical

       development is threatened.” Lang v. Starke Cnty. Office of Family & Children, 861
N.E.2d 366, 371 (Ind. Ct. App. 2007), trans. denied.


[24]   A court may terminate parental rights “when parties are unable or unwilling to

       meet their responsibility as parents.” In re A.I., 825 N.E.2d 798, 805 (Ind. Ct.

       App. 2005), trans. denied. Because the termination of parental rights

       permanently severs the parent-child relationship, it is an extreme sanction that

       “is intended as a last resort, available only when all other reasonable efforts

       have failed.” C.A., 15 N.E.3d at 92. The purpose of termination is to protect

       the children, not to punish the parents. Lang, 861 N.E.2d at 371. In such cases,

       Indiana law stipulates that DCS must establish, in part,




       Court of Appeals of Indiana | Memorandum Decision 48A02-1503-JT-156 | December 10, 2015   Page 14 of 20
                (A) that one (1) of the following is true:
                (i) The child has been removed from the parent for at least six (6)
                months under a dispositional decree.

                ****
                (B) that one (1) of the following is true:
                (i) There is a reasonable probability that the conditions that
                resulted in the child’s removal or the reasons for placement
                outside the home of the parents will not be remedied.
                (ii) There is a reasonable probability that the continuation of the
                parent-child relationship poses a threat to the well-being of the
                child.
                (iii) The child has, on two (2) separate occasions, been
                adjudicated a child in need of services;
                (C) that termination is in the best interests of the child; and
                (D) that there is a satisfactory plan for the care and treatment of
                the child.


       Ind. Code § 31-35-2-4(b)(2). DCS must prove each statutory element by clear

       and convincing evidence. In re E.M., 4 N.E.3d 636, 642 (Ind. 2014).


                  A. Reasonable Probability That Conditions Will Not Be Remedied5

[25]   Mother contends that there is insufficient evidence to support the trial court’s

       conclusion that there is a reasonable probability that the conditions resulting in

       the Children’s initial removal and placement in foster care will not be remedied.




       5
        We note that the involuntary termination statute is written in the disjunctive and requires proof of only one
       of the circumstances listed in Indiana Code section 31-35–2-4(b)(2)(B). Because we find it to be dispositive
       under the facts of this case, we limit our review to whether DCS established that there was a reasonable
       probability that the conditions resulting in the removal or reasons for placement of Children outside the
       home will not be remedied. See I.C. § 31-35-2-4(b)(2)(B)(i).



       Court of Appeals of Indiana | Memorandum Decision 48A02-1503-JT-156 | December 10, 2015          Page 15 of 20
       In making this determination, a trial court should assess the “parent’s fitness to

       care for his children at the time of the termination hearing, taking into

       consideration evidence of changed conditions.” In re J.T., 742 N.E.2d 509, 512

       (Ind. Ct. App. 2001), trans. denied. This entails an evaluation of “the parent’s

       habitual patterns of conduct to determine the probability of future neglect or

       deprivation of the child.” Id. The trial court “may properly consider evidence

       of a parent’s prior criminal history, drug and alcohol abuse, history of neglect,

       failure to provide support, and lack of adequate housing and employment[,]” as

       well as the parent’s response to any services offered by DCS. McBride v. Monroe

       Cnty. Office of Family & Children, 798 N.E.2d 185, 199 (Ind. Ct. App. 2003).


[26]   Initially, DCS intervened and removed the Children due to Mother’s suicide

       attempt. Mother claims that it is mere speculation that she might undertake

       another suicide attempt. We note that subsection (b)(2)(B)(i) of the termination

       statute requires that DCS must establish a reasonable probability that “the

       conditions that resulted in the child’s removal or the reasons for placement outside

       the home of the parents will not be remedied.” I.C. § 31-35-2-4(b)(2)(B)(i) (emphasis

       added). “This language clarifies that it is not just the basis for the initial

       removal of the child that may be considered for purposes of determining

       whether a parent’s rights should be terminated, but also those bases resulting in

       the continued placement outside of the home.” In re A.I., 825 N.E.2d at 806.


[27]   The record indicates that this was not Mother’s first contemplated suicide. At

       the start of the CHINS case, Mother’s relatives stated that Mother suffered from

       depression, and she had made prior attempts to end her life. At the termination

       Court of Appeals of Indiana | Memorandum Decision 48A02-1503-JT-156 | December 10, 2015   Page 16 of 20
       hearing, Mother stated that her depression triggered her drug relapse. We note

       that Mother’s drug addiction predates her early teenage years, and when DCS

       became involved, it recommended Mother for substance abuse treatment. In

       the fall of 2013, Mother successfully completed a drug treatment program at

       Aspire. In March 2014, Mother self-referred herself for treatment. FCM Myers

       stated that it was unclear why Mother enrolled herself into that clinic. After

       only two months, Mother was discharged from the clinic after testing positive

       for Xanax and marijuana. Mother had lied to FCM Myers about why she had

       been dismissed from the clinic. In August 2014, DCS referred Mother back to

       treatment. There is no indication of Mother ever resuming treatment, but there

       is evidence that Mother was on probation for an unrelated matter. In October

       2014, Mother violated her probation after testing positive for Benzodiazepines

       and Buprenorphine and was incarcerated for about a month. Shortly before

       Mother’s termination hearing, Mother had once again violated her probation by

       testing positive for drugs in November 2014 and in December 2014.


[28]   “Where there are only temporary improvements and the pattern of conduct

       shows no overall progress, the court might reasonably find that under the

       circumstances, the problematic situation will not improve.” In re A.H., 832
N.E.2d 563, 570 (Ind. Ct. App. 2005). FCM Myers stated that Mother would

       be consistent for a couple of months and then relapse. Here, we find that

       Mother’s continued use of drugs does not bode well for her prospects of

       successfully parenting the Children. Mother had numerous opportunities to

       show that she could change her life around through treatment, but she has


       Court of Appeals of Indiana | Memorandum Decision 48A02-1503-JT-156 | December 10, 2015   Page 17 of 20
       failed to follow through. Based on the foregoing, we conclude that DCS

       presented clear and convincing evidence to support the trial court’s findings and

       ultimate determination that there is a reasonable probability the conditions

       resulting in the Children’s removal and continued placement outside Mother’s

       care will not be remedied. Mother’s arguments to the contrary, including her

       arguments that she would not attempt to take her life again, or that she is

       currently on medication for her depression, amounts to an invitation to reweigh

       the evidence. See In re G.Y., 904 N.E.2d at 1260.


                                                  B. Best Interests

[29]   Lastly, Mother argues that that there is insufficient evidence to support the trial

       court’s conclusion that termination of the parent-child relationship is in the

       Children’s best interests. In determining what is in the best interests of a child,

       the trial court is required to look at the totality of the evidence. A.F., 762
N.E.2d at 1253. In doing so, the trial court must subordinate the interests of the

       parent to those of the child involved. Id. The court need not wait until a child

       is irreversibly harmed before terminating the parent-child relationship. Id.

       Recommendations by both the case manager and child advocate to terminate

       parental rights, in addition to evidence that the conditions resulting in removal

       will not be remedied, is sufficient to show by clear and convincing evidence that

       termination is in a child’s best interests. A.D.S. v. Ind. Dep’t. of Child Servs., 987
N.E.2d 1150, 1158–1159 (Ind. Ct. App. 2013), trans. denied.


[30]   Mother argues that she had subpoenaed her counselor to testify at the

       termination hearing, but the counselor failed to appear. Mother further
       Court of Appeals of Indiana | Memorandum Decision 48A02-1503-JT-156 | December 10, 2015   Page 18 of 20
       contends that the counselor’s testimony would have corroborated her recent

       depression treatment, which would, in turn, show that a drug relapse was

       unlikely. The trial court heard Mother’s testimony in this regard, and Mother’s

       current argument is merely an invitation for us to reweigh the evidence. See In

       re G.Y., 904 N.E.2d at 1260.


[31]   Turning to the facts of this case, both FCM Myers and the CASA testified that,

       in their opinions, termination was in the Children’s best interests. See A.D.S.,
987 N.E.2d at 1158. FCM Myers stated, “I think [B.H.] and [A.H.] deserve to

       be in a structured environment and stable environment that is drug free. And at

       this point I do not believe that [Mother] would be able to provide that on a

       consistent basis . . . due to multiple relapses.” (Tr. p. 24). Despite Mother’s

       claim that she worked odd jobs and got paid under the table, FCM Myers

       testified that Mother had failed to verify her income. As for housing, FCM

       Myers stated that T.S. had threatened to eject Mother if he found her using

       drugs. The record also reflects that the Children had suffered from a lack of

       permanency, but had improved while residing with their current, pre-adoptive

       caregivers since February 2013. In support, FCM Myers stated that the

       Children were active in school, enjoyed their after-school activities, loved their

       neighborhood, and appeared to be more relaxed in their current placement. In

       addition, the CASA recommended the termination of Mother’s parental rights

       due to Mother’s sobriety issues, drug issues, as well as Mother’s potential

       pending incarceration for probation violations.




       Court of Appeals of Indiana | Memorandum Decision 48A02-1503-JT-156 | December 10, 2015   Page 19 of 20
[32]   Based on the totality of the evidence, coupled with the testimony from FCM

       Myers and the CASA recommending termination of Mother’s parental rights,

       we conclude that there is ample evidence to support the trial court’s conclusion

       that termination of Mother’s parental rights is in the Children’s best interests.


                                                CONCLUSION


[33]   Based on the foregoing, we conclude that (1) there was no error in the adoption

       of DCS’ findings, and (2) there was clear and convincing evidence to support

       the termination of Mother’s parental rights.


[34]   Affirmed.


[35]   Brown, J. and Altice, J. concur




       Court of Appeals of Indiana | Memorandum Decision 48A02-1503-JT-156 | December 10, 2015   Page 20 of 20